Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112 Rejections

Based on the changes introduced by amendment of (08/26/2022), the 35 U.S.C. 112 (pre-AIA ), second paragraph Rejections of Claims  3, 8, 16 and 20 are withdrawn and 35 U.S.C. 112 (d), fourth paragraph Claim 14 is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 21-25 and have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of prior art and Sprunt et al., (Pat.4924187) and Ameen et al., (Pat.7126340). See below rejection for full detail.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The claim 21 the limitation of “reservoir drainage parameter includes a maximum reservoir drainage direction and a minimum reservoir drainage direction“ is not term of the art.
It’s not clear how direction can have a maximum and minimum values.
For purposes of examination, Examiner looks to para [0036] of the instant application which states:” demonstrates the direction of maximum permeability drainage. Direction 164, where the porosity is dissimilar, demonstrates the direction of minimum permeability drainage”.
The Examiner assumes that maximum and minimum values corresponds to the permeability drainage and not the direction.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over
Huang (Pat.9927544), hereinafter Huang in view of Kurjian (Pat.6655458), hereinafter Kurjian and Sprunt et al., (Pat.4924187), hereinafter Sprunt.

Regarding Claim 1, Huang disclose an apparatus, comprising:
    a downhole tool assembly (Fig.1B, # 128, 126), capable of supporting one or more tools, supplying power to the tools (Fig. 3, #312, 314, Col. 3, lines 48-51, where the process may be performed utilizing specialized sensor tools, including sensors, logic, interconnects, power sources), and providing communications between the tools and surface equipment, wherein the downhole tool assembly is utilized within a borehole of a well system (Fig. 1A, # 70; Fig. 1B, # 100, 101, 180, 122, 102, 104 and 120, Col. 3, lines 11-13, where wireline communications and control module 70 may communicated information to the surface);
     a tool (800), mechanically, electrically, and communicatively coupled to the downhole tool assembly (Col. 5, lines 63-65, where sensor tool 300 may be integrated in a drill string, bottom hole assembly (BHA), logging tool, or other downhole system), wherein the tool includes a first sensor oriented at a first azimuthal angle (Figures 1B-3, Col. 6, lines 59- Col. 7, line 15 the sensors positioned as a pair are rotated, and the sensors 312 and 314 , and also configured to tilt allowing the sensors 312 and 314 to be pointed in any x, y and z direction... relative angles of the sensor tool 300 as well as the sensors 312 and 314 may be determined. Positions may include x, y and z directions, azimuth and inclination values); (Fig.4A, component 1 and component 2, Col. 8, lines 17-32, where first sensor 404 and the second sensor 406 may be orthogonal
sensors perpendicular to each other...the sensors 404 and 406 may be configured to rotate independently; and second sensor 406 may be configured to sense a second component 410 may represent a second axis of the wave front 402); and
    a tool (800), mechanically, electrically, and communicatively coupled to the first tool or to the downhole tool assembly, wherein the tool includes a second sensor and the second sensor is oriented at a second azimuthal angle (Figures 1B-3, Col. 6, lines 59- Col. 7, line 1566, the sensors positioned as a pair are rotated, and the sensors 312 and 314 ,and also configured to tilt allowing the sensors 312 and 314 to be pointed in any x, y and z direction... relative angles of the sensor tool 300, as well as the sensors 312 and 314 may be determined. Positions may include x, y and z directions, azimuth and inclination values);(Fig. 4A, Component 1 and component 2, Col. 8, lines 17-32, where first sensor 404 and the second sensor 406 may be orthogonal sensors perpendicular to each other...the sensors 404 and 406 may be configured to rotate independently; and second sensor 406 may be configured to sense a second component 410 may represent a second axis of the wave front 402), and wherein the first sensor and the second sensor can measure one or more characteristics of a reservoir (Col. 4, lines 25- 30, where properties measurements of or changes in pressure, depth, temperature composition, fluid flow rate fluid composition density porosity, position and displacement, depth and so forth).

Huang does not disclose the first tool including a first sensor and the second tool including a second sensor. 
      and the downhole tool assembly derives a porosity anisotropy using the one or more characteristics.

Kurjian disclose the first tool including a first sensor and the second tool including a second sensor (Fig.14, Col. 6, line 77-Col.7, line 6: an axially movable testing system (12a) is positioned on an upper portion (32a) (first tool), an axially movable testing system (12b) is positioned on a lower portion (32b) (second tool), and each testing system is provided with a probe (14)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide first tool including a first sensor and the second tool including a second sensor as taught by Kurjian into Huang in order to more accurately gathering the desired data for particular location of the formation. 

Sprunt disclose the downhole tool assembly derives a porosity anisotropy using the one or more characteristics (Fig. 1, Col. 4, lines 24-32,  where a typical resistivity measurement carried out in a single direction along the axial direction of a cylindrical core sample as shown in FIG. 1, the present invention of determining electrical anisotropy of a core sample by measuring and comparing resistivity measurements in a plurality of azimuthal directions through the core sample for differing fluid saturations will now be described).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to derive a porosity anisotropy, as taught by Sprunt into Huang and Kurjian in order to more accurately detect the formation characteristic in different direction for benefits of better controlling the formation behavior during production operation. 

Regarding Claim 2, Huang, Kurjian, and Sprunt disclose the apparatus as recited in Claim 1. Huang further teaches wherein the second azimuthal angle is offset from the first azimuthal angle by 90° (Fig. 3, Col.6, lines 56-63: rotating movement of the sensor tool (800) may be accomplished utilizing any number of hydraulic, electromagnetic, pneumatic, and mechanical linkages and drives; and the sensors 312 and 314 may be configured to rotate independently from each other regardless of the positioning of the sensor tool 300; and col. 10, lines 10-12first sensor 404/312 and the second sensor 406/314 may be orthogonal sensors perpendicular to each other see Fig 4c and 4A, the angle between component 1 and 2 is 90 degree). Regarding Claim 3, Huang disclose the apparatus as recited in Claim 1, wherein the first sensor and the second sensor are integrated into a same sensor, further comprising:
     a motorized sub (Fig. 1, #65, Col. 2, lines 44-46, where sensor system 65 may be encompassed in a downhole tool or sub), coupled to the first tool and capable of orienting the first tool to the second azimuthal angle (Figures 1B-3, Col. 6, lines 59- Col.
7, line 15 the sensors positioned as a pair are rotated, and the sensors 312 and 314, and also configured to tilt allowing the sensors 312 and 314 to be pointed in any x, y and z direction... relative angles of the sensor tool 300 as well as the sensors 312 and 314 may be determined. Positions may include x, y and z directions, azimuth and inclination values). 

Regarding Claim 4, Huang, Kurjian, and Sprunt disclose the apparatus as recited in Claim 1. Huang further teaches   additional tools, mechanically, electrically, and communicatively coupled to one of the downhole tool assembly, the first tool, or the second tool, wherein each coupled tool in the additional tools includes a tool sensor offset at a different azimuthal angle from the first azimuthal angle (Col. 5, lines 50-65: the sensor tool 300 may be integrated in a drill string, bottom hole assembly (BHA), logging tool, or other downhole system, and the sensor tool 300 includes the sensors (312, 314)). 

Regarding Claim 5, Huang, Kurjian, and Sprunt disclose the apparatus as recited in Claim 1. Huang does not disclose an orienting wheel system, coupled to the downhole tool assembly and capable of orienting the first sensor to a high side of the borehole. 
Kurjian further disclose an orienting wheel system, coupled to the downhole tool assembly and capable of orienting the first sensor to a high side of the borehole (Col. 7, lines 4-6 and fig. 14, the testing systems (12a; 12b) are axially movable along their respective portion of an axial mechanism (180), i.e. orienting wheel system).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide wheel system in the downhole tool, as taught by Kurjian into Huang in order to direct/redirect the sensors orientation for taking the measurements in different orientation. For benefits of provide better picture/image of the formation.

Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over
Huang further in view of Ramakrishnan (Pat.5335542), hereinafter Ramakrishnan, and Sprunt.

Regarding Claim 6, Huang disclose a downhole assembly, comprising:
     a directional tool, operable to indicate the orientation of the permeability tool (Figures 1B-3, Col. 6, lines 59- Col. 7, line 15: a sensor tool 300 configured to measure parameters of a formation, including sensors (312,314) configured to rotate independently from each other; and one or more devices for determining the exact position, location, and orientation of each component of the sensor too; 300).
Huang does not disclose a permeability tool, operable to obtain permeability parameters of a borehole of a well system;
operable to derive a porosity anisotropy using the permeability parameters.

Ramakrishnan disclose a permeability tool, operable to obtain permeability parameters of a borehole of a well system (Fig. 1-3, Col. 5, lines 36-39, where integrated imaging/permeability measurement tool(10)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide permeability tool, as taught by
Ramakrishnan in the combination of Huang and Sprunt  for benefit of better analyzing the formation in order to determine easier way to extract oil from the rock.

Sprunt disclose operable to derive a porosity anisotropy using the permeability parameters (Fig. 1, Col. 4, lines 24-32,  where a typical resistivity measurement carried out in a single direction along the axial direction of a cylindrical core sample as shown in FIG. 1, the present invention of determining electrical anisotropy of a core sample by measuring and comparing resistivity measurements in a plurality of azimuthal directions through the core sample for differing fluid saturations will now be described).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to derive a porosity anisotropy, as taught by Sprunt in combination of Huang and Ramakrishnan in order to more accurately detect the formation characteristic in different direction for benefits of better controlling the formation behavior during production operation. 

Regarding Claim 8, Huang, Ramakrishnan, and Sprunt disclose the downhole assembly as recited in Claim 6.
Huang further disclose wherein the permeability tool utilizes two or more sensors, and the sensors are one of a pressure probe, a nuclear magnetic resonance sensor (Fig. 3, Col. 4, lines 18-30, Col. 6, lines 60-63: the sensors (312,314) may be configured to rotate independently from each other regardless of the positioning of the sensor tool (300); and one or more sensors or logging tools (e.g., probes, drill string measurement device, nuclear magnetic resonance imagers, etc.) may be integrated with or connected to a download equipment (126) and tool (128) communicating with a mobile computing system (124)), and a rotary coring bit (Fig. 1A, Col. 2, lines 16-18, where lower end of the drill string 20 is a drill bit 35), 
Wherein the two or more sensors are oriented at different Azimuthal angles (Figures 1B-3, Col. 6, lines 59- Col. 7, line 1566, the sensors positioned as a pair are rotated, and the sensors 312 and 314 ,and also configured to tilt allowing the sensors 312 and 314 to be pointed in any x, y and z direction... relative angles of the sensor tool 300, as well as the sensors 312 and 314 may be determined. Positions may include x, y and z directions, azimuth and inclination values);(Fig. 4A, Component 1 and component 2, Col. 8, lines 17-32, where first sensor 404 and the second sensor 406 may be orthogonal sensors perpendicular to each other...the sensors 404 and 406 may be configured to rotate independently; and second sensor 406 may be configured to sense a second component 410 may represent a second axis of the wave front 402), and wherein the first sensor and the second sensor can measure one or more characteristics of a reservoir (Col. 4, lines 25- 30, where properties measurements of or changes in pressure, depth, temperature composition, fluid flow rate fluid composition density porosity, position and displacement, depth and so forth).

Regarding Claim 9, Huang, Ramakrishnan, and Sprunt disclose the downhole assembly as recited in Claim 6. Huang, Ramakrishnan, and Sprunt does not disclose the permeability tool is operable to communicate the permeability parameters to a reservoir characteristic analyzer, and where the reservoir characteristic analyzer computes one or more reservoir characteristic parameters using the permeability parameters.

Ramakrishnan disclose permeability tool is operable to communicate the permeability parameters to a reservoir characteristic analyzer, and where the reservoir characteristic analyzer computes one or more reservoir characteristic parameters using the permeability parameters (Fig. 1, #5 data processor, #10, Abstract, where electromagnetic measurement apparatus can be an imaging apparatus for helping set the tool in desired locations for permeability testing via fluid injection or
withdrawal. Based on the electromagnetic and hydraulic measurements, and a model which interrelates the measurements, determinations are made as to various characteristics of the formation, including effective permeabilities).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide permeability tool, as taught by Ramakrishnan in the combination of Huang and Sprunt for benefit of better analyzing the formation in order to determine easier way to extract oil from the rock.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over
Huang further in view of Ramakrishnan, Sprunt and further in view of Kurjian.

Regarding Claim 7, Huang, Ramakrishnan and Sprunt disclose the downhole assembly as recited in Claim 6. Huang, Ramakrishnan and Sprunt does not disclose wherein the directional tool is capable of rotating the permeability tool to one or more azimuthal angles.

Kurjian disclose the directional tool is capable of rotating the permeability tool to one or more azimuthal angles (Fig. 3, Col. 4, lines 18-30, Col. 6, lines 60-63: the sensors (312,314) may be configured to rotate independently from each other regardless of the positioning of the sensor tool (800); and one or more sensors or logging tools (e.g., probes, drill string measurement device, nuclear magnetic resonance imagers, etc.) may be integrated with or connected to a download equipment (126) and tool (128) communicating with a mobile computing system (124)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide the directional tool is capable of rotating the permeability tool, as taught by Kurjian in combination of Huang, Ramakrishnan, and Sprunt in order to direct/redirect the tools orientation for taking the measurements in different orientation. For benefits of more persuasively take a desire measurements for specific direction in the formation. 

Regarding Claim 10, Huang, Ramakrishnan, and Sprunt disclose the downhole assembly as recited in Claim 6. Huang, Ramakrishnan, and Sprunt does not disclose the directional tool utilizes an orienting wheel system to orient the permeability tool to a high side of the borehole.

Kurjian disclose an orienting wheel system, coupled to the downhole tool assembly and capable of orienting the first sensor to a high side of the borehole (Col. 7, lines 4-6 and fig. 14, the testing systems (12a; 12b) are axially movable along their respective portion of an axial mechanism (180)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide wheel system in the downhole tool, as taught by Kurjian in the combination of Huang, Ramakrishnan, and Sprunt n order to direct/redirect the sensors orientation for taking the measurements in different orientation. For benefits of provide better picture/image of the formation.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over
Huang in view of Van der Zee at.al.,(US Pub.20140372095) hereinafter Van der Zee and Ameen et al., (Pat.7126340), hereinafter Ameen.

Regarding Claim 21, Huang disclose a system, comprising:
a downhole tool, located in a borehole of a well system (Fig. 1B, # 128), capable of mechanically, electrically, and communicatively supporting a set of one or more sensors (Fig. 3 (812,314), Col. 5, lines 63-65, where sensor tool 300 may be integrated in a drill string, bottom hole assembly (BHA), logging tool, or other downhole system);
    a first sensor, in the set of one or more sensors, capable to collect first sensor data of a reservoir at a first sensor location (Col. 6, line 65 through Col.7, line 7, where the sensor tool 300 may include one or more devices (e.g. gyroscope, compass, accelerometers, electromagnetic field sensor, magnetic field sensor, etc.) for determining the exact position, location, and orientation of each component of the sensor tool 300. For example, the relative angles of the sensor tool 300 as well as the sensors 312 and 314 may be determined. Positions may include x, y, and z directions, azimuth and inclination values and other associated information); and
     a reservoir characteristic analyzer, capable of sending instructions and parameters to the downhole tool and the set of one or more sensors, receiving the first sensor data ( Col. 7, lines 5-14, where Positions may include x, y, and z directions, azimuth and inclination values and other associated information. In one embodiment, the sensors 312 and 314 may be connected to integrated logic on the sensor tool 300 for processing the data and other information. The position of the sensor tool 300 and the orientation of the sensors 312 and 314 may be utilized to reorient the sensors 312 and 314 in response to analyzing the incoming signal).

Huang does not disclose computing a permeability tensor, calculating a porosity anisotropy, scaling the permeability tensor, and generating a reservoir drainage parameter, wherein the reservoir drainage parameter includes a maximum reservoir drainage direction and a minimum reservoir drainage direction.

Van der Zee disclose analyzer computing a permeability tensor, calculating a porosity anisotropy, scaling the permeability tensor, and generating a reservoir drainage parameter (Figures 1,2 and 6, para [0040]-[0041] and [0052], where fracture porosity may be calculated based on aperture and fracture area estimated by a DFN model (44); and equivalent fracture permeability of a grid cell (42) is defined by calculating the full permeability tensor for each grid cell (42), from which principal flow directions and associated magnitudes can be calculated; and upscaling of fracture data is performed to complete the construction of the fluid flow model).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to computing a permeability tensor, calculating a porosity anisotropy, scaling the permeability tensor, as taught by Van der Zee into Huang for benefit of better analyzing the formation in order to determine easier way to extract oil from the rock.

Ameen disclose the reservoir drainage parameter includes a maximum reservoir drainage direction and a minimum reservoir drainage direction (Col. 13, lines 30-30, where permeability anisotropy data are expressed conveniently by two parameters. The first is the azimuthal permeability anisotropy, which represents the percentage difference between maximum and minimum permeability).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide maximum reservoir drainage direction and a minimum reservoir drainage direction, as taught by Ameen into Huang for benefit of better analyzing the formation in order to determine easier way for drainage.

Regarding Claim 22, Huang and Van der Zee and Ameen disclose the system as recited in Claim 21.
Further, Huang disclose a controller, capable of receiving an output from the reservoir characteristic analyzer and directing operations of the well system (Col. 4, lines 59-61: rotational logic or instructions may be included in the sensors, a controller, or separate logic).

Regarding Claim 23, Huang and Van der Zee and Ameen disclose the system as recited in Claim 21.
Huang further disclose:
     a second sensor, in the set of one or more sensors, capable to collect second sensor data of the reservoir after the downhole tool has moved the second sensor to the first sensor location, and wherein the second sensor is orientated at an offset azimuthal angle to the first sensor, and the reservoir characteristic analyzer utilizes the second sensor data (Fig. 3, Col. 6, lines 56-63: a rotating movement of the sensor tool (300) may be accomplished utilizing any number of hydraulic, electromagnetic, pneumatic, and mechanical linkages and drives; and the sensors (312,314) may be configured to rotate independently from each other regardless of the positioning of the sensor tool (300)).

Regarding Claim 24, Huang and Van der Zee and Ameen disclose the system as recited in Claim 21.
Further,  Huang disclose the downhole tool utilizes a powered sub to orient the first sensor to more than one azimuthal angle (Fig. 3, Col. 6, lines 56-63: a rotating movement of the sensor tool (300) may be accomplished utilizing any number of hydraulic, electromagnetic, pneumatic, and mechanical linkages and drives; and the sensors (312,314) may be configured to rotate independently from each other regardless of the positioning of the sensor tool (300)); (Figures 1B-3, Col. 6, lines 59- Col. 7, line 15, the sensors positioned as a pair are rotated, and the sensors 312 and 314 ,and also configured to tilt allowing the sensors 312 and 314 to be pointed in any x, y and z direction... relative angles of the sensor tool 300, as well as the sensors 312 and may be determined. Positions may include x, y and z directions, azimuth and inclination values).

 Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Van der Zee, and Ameen, further in view of Kurjian.

 Regarding Claim 25, Huang and Van der Zee and Ameen disclose the system as recited in Claim 21, but does not disclose the downhole tool utilizes an orientating wheel system to orient the first sensor toward a high side of the borehole.
 Kurjian disclose the downhole tool utilizes an orientating wheel system to orient the first sensor toward a high side of the borehole (12a; 12b) are axially movable along their respective portion of an axial mechanism (180)). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide wheel system in the downhole tool, as taught by Kurjian in combination of Huang and Van der Zee and Ameen in order to direct/redirect the sensors orientation for taking the measurements in different orientation. For benefits of provide better picture/image of the formation.



Allowable Subject Matter
 Claims 11-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 11, Wang (US Pub.2014/0368200) disclose a method to determine reservoir characteristic parameters, comprising:
      collecting imaging data utilizing an imaging resistivity sensor located within a borehole of a well system (para [0039], where a tool face sensor records the tool face angle as the tool body rotates and the modular resistivity sensor makes azimuthal measurements of formation resistivity);
     determining a measuring point along the borehole utilizing the imaging data (para [0039], where resistivity measurements taken by the modular resistivity sensor may then be correlated with the tool face angle measurements to produce a resistivity image as a function of tool face and a function of wellbore depth).
Huang disclose positioning a first sensor at a first orientation at the measuring point and collecting first sensor data (Figures 1B-3, Col. 3, line 31-Col.7, line 65, the sensors 312 and 314, and also configured to tilt allowing the sensors 312 and 314 to be pointed in any x, y and z direction... relative angles of the sensor tool 300 as well as the sensors 312 and 314 may be determined. Positions may include x, y and z directions, azimuth and inclination values); (Fig.4A, component 1 and component 2, Col. 8, lines 17-32, where first sensor 404 and the second sensor 406 may be orthogonal sensors perpendicular to each other);
      moving a second sensor at a second orientation to the measuring point and
collecting second sensor data(Figures 1B-3, Col. 3, line 31-col.7, line 65, the sensors 312 and 314, and also configured to tilt allowing the sensors 312 and 314 to be pointed in any x, y and z direction... relative angles of the sensor tool 300 as well as the sensors 312 and 314 may be determined. Positions may include x, y and z directions, azimuth
and inclination values); (Fig.4A, component 1 and component 2, Col. 8, lines 17-32, where first sensor 404 and the second sensor 406 may be orthogonal sensors perpendicular to each other).

 The closest Prior art of the records does not disclose or render obvious:
“ computing a permeability tensor utilizing the first sensor data, the second sensor data, and the imaging data; calculating a porosity anisotropy utilizing the permeability tensor, the first sensor data, the second sensor data, and the imaging data; and scaling the permeability tensor utilizing the porosity anisotropy oriented to a maximum fracture porosity, wherein the permeability tensor, the porosity anisotropy, the imaging data, the first sensor data, and the second sensor data are the reservoir characteristic parameters.”

Claims 12-20 are allowed due to their dependency on claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Yao at.al., (US Pub.2018/010095).
2. Li at.al., (Pat.6405136).
3. Grayson at.al., (US Pub.20080164063).
4. Conrad (Pat.9599737).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-
5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent- center for more information about Patent Center and https:/Awww.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2857